Citation Nr: 0905816	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as the result of exposure to Agent Orange in Vietnam.

2.  Entitlement to service connection for neuropathy of the 
upper extremities, claimed as the result of exposure to Agent 
Orange in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1967 to March 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of a special 
processing unit (also known as the Tiger Team) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appellant's claim is now in the 
jurisdiction of the RO in Chicago, Illinois.

In May 2007, the Board notified the appellant that his claims 
were subject to a stay on the adjudication of cases affected 
by the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006).  

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy, under 
regulations providing presumptive service connection to 
veterans who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a); 3.307(a).  VA 
denied his claim, explaining that the presumption of 
herbicide exposure did not apply to his service as the 
applicable regulation, 38 C.F.R. § 3.307(a)(6)(iii), 
interpreted the phrase "served in the Republic of Vietnam" 
to mean that a veteran's service must have involved "duty or 
visitation" in the Republic of Vietnam.  

The claimant in Haas appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be 
read to include service in the waters near the shore of 
Vietnam, without regard to actual visitation or duty on land 
in the Republic of Vietnam.  The Court further held that the 
version of VA's Adjudication Procedure Manual in effect at 
the time the claimant filed his claim created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal. See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never 
went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  The Federal Circuit further held that VA's 
amendment to its Adjudication Procedure Manual excluding 
veterans who had not set foot in Vietnam was neither invalid 
nor impermissibly retroactively applied.  Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.  


FINDINGS OF FACT

1.  The appellant did not serve in the Republic of Vietnam 
during the Vietnam era, and his overseas service did not 
involve duty or visitation in the Republic of Vietnam. 

2.  Diabetes mellitus was not clinically evident during 
service or for many years thereafter and the record contains 
no indication that the appellant's current diabetes mellitus 
is causally related to his active service or any incident 
therein.

3.  Neuropathy of the upper extremities was not clinically 
evident during service or for many years thereafter and the 
record contains no indication that the appellant's current 
neuropathy of the upper extremities is causally related to 
his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service and 
may not be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 3.303, 
3.307, 3.309 (2008).

2.  Neuropathy of the upper extremities was not incurred in 
active service and may not be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2008).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the claimant's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a December 2003 letter issued prior to the 
initial decision on the claims, the RO notified the appellant 
of the information and evidence needed to substantiate and 
complete a claim of service connection, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The Board also notes that the 
December 2003 letter specifically advised the appellant that 
he should submit "evidence showing that you served in-
country in the Republic of Vietnam.  If you were stationed 
aboard a ship, you must have disembarked in Vietnam."  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies have resulted in prejudice or 
have otherwise affected the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In that regard, the Board notes that for the 
disabilities at issue in this case, service connection has 
been denied.  Thus, the Dingess/Hartmann elements of 
effective date and degree of disability are not at issue.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  Neither the appellant nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  

In this case, the appellant's service treatment records are 
on file, as are post-service VA clinical records identified 
by the appellant.  The RO has also requested the appellant's 
service personnel records from the National Personnel Records 
Center (NPRC), as well as any evidence showing that he served 
in the Republic of Vietnam during the Vietnam era, the 
critical element in this case.  Despite being given the 
opportunity to do so, the appellant has neither submitted nor 
identified any additional evidence pertaining to his claims.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2008).  

The appellant was also afforded a VA medical examination in 
January 2004.  The Board concludes that an additional 
examination is not necessary.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  As set forth in more 
detail below, the appellant did not serve in the Republic of 
Vietnam, nor does he so contend; thus, the presumptive 
provisions pertaining to herbicide exposure are not for 
application.  Additionally, neither diabetes mellitus nor 
neuropathy was clinically evident during service or for many 
years thereafter, nor does the record contain any indication 
that the appellant's current diabetes mellitus and neuropathy 
are causally related to the appellant's active service.  
Indeed, the appellant has not contended otherwise.  Under 
these circumstances, an additional examination or opinion is 
not necessary.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing the four 
elements to consider in determining whether a VA medical 
examination must be provided).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issues now being 
decided.  Neither the appellant nor his representative has 
argued otherwise.  


Background

The appellant's service treatment records are negative for 
complaints or findings of diabetes mellitus or neuropathy.  
Additionally, the service treatment records contain no 
indication that the appellant was in Vietnam at any time 
during his period of active service, nor do they contain any 
indication that he was exposed to a herbicide such as Agent 
Orange.

At the appellant's February 1971 military separation medical 
examination, his endocrine system and upper extremities were 
normal.  Neurologic evaluation was also normal, as was 
laboratory testing, including urinalysis.  

The appellant's DD Form 214 shows that his awards and 
decorations include the Vietnam Service Medal.  His service 
personnel records show that he was stationed aboard the 
U.S.S. Caliente from October 3, 1967, to March 2, 1971.  

In November 2003, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for diabetes mellitus and neuropathy of the upper 
extremities.  He indicated that he had been diagnosed as 
having those conditions in May 2002.  He further indicated 
that he was a Vietnam veteran and therefore believed that 
presumptive service connection was warranted.  

In support of the appellant's claim, the RO obtained VA 
clinical records, dated from May 2000 to June 2003, showing 
treatment for various conditions, including diabetes 
mellitus.  In pertinent part, these records note that the 
appellant's diabetes mellitus was diagnosed in 2002.  It was 
also noted that the appellant had a strong family history of 
diabetes mellitus.  

Additionally, the appellant was afforded a VA medical 
examination in January 2004, at which he was diagnosed as 
having diabetes mellitus and secondary peripheral neuropathy.  

In connection with the appellant's claim, the RO contacted 
the service department and requested verification of the 
appellant's dates of service in Vietnam.  The service 
department responded the appellant had served aboard the 
U.S.S. Caliente, which had been in the official waters off 
the Republic of Vietnam on various occasions between March 1, 
1968, to October 3, 1970.  However, the service department 
indicated that they were unable to determine whether the 
appellant had "in-country" service in Vietnam.  

In a December 2003 letter, the RO asked the appellant to 
submit or identify evidence showing that he served "in-
country in the Republic of Vietnam."  The RO explained that 
"[i]n-country" means that between January 9, 1962 and May 
7, 1975 you physically served in or visited the Republic of 
Vietnam.  If you were stationed aboard a ship, you must have 
disembarked in Vietnam."

In a May 2004 statement, the appellant indicated that the 
ship on which he had been stationed, the U.S.S. Caliente, was 
responsible for supplying ongoing operations in Vietnam and 
in the fleet.  He indicated that the Caliente "pulled into 
port as close as possible, and tugs would take the supplies 
on into the mainland."  Although he had never gone ashore, 
the appellant argued that "[g]iven that Agent Orange and 
other herbicides were sprayed from high altitudes, it is 
reasonable to assume that the effect of the prevailing winds 
would bring the overspray in to contact with the ships 
anchored offshore."  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
diabetes mellitus and an organic disease of the nervous 
system, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2007).   

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).  The enumerated diseases which are deemed 
to be associated with herbicide exposure include diabetes 
mellitus and acute or subacute peripheral neuropathy.  See 38 
C.F.R. § 3.309(e).  

As discussed in detail above, in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, --- S.Ct. ----, 2009 WL 
129302, 77 USLW 3267 (U.S. Jan 21, 2009) (NO. 08-525), the 
United States Court of Appeals for the Federal Circuit held 
that VA regulations require that a veteran must have set foot 
within the land borders of Vietnam for presumptive service 
connection and that a veteran who never went ashore from the 
ship on which he served in the Vietnam coastal waters was not 
entitled to presumptive service connection.  

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for diabetes mellitus 
and neuropathy of the upper extremities.  He essentially 
argues that based on his service aboard the U.S.S. Caliente 
during the Vietnam era, he is presumed to have been exposed 
to Agent Orange and that service connection on a presumptive 
basis is warranted.  

As noted above, a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent during such service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Diabetes mellitus and acute or subacute 
peripheral neuropathy are associated with herbicide exposure 
and shall be service connected if a veteran was presumably 
exposed to a herbicide agent during active service.  38 
C.F.R. § 3.309(e).

In this case, however, although the appellant served on a 
ship in the waters offshore Vietnam, his service did not 
involve duty in or actual visitation to the Republic of 
Vietnam.  He does not contend otherwise.  Thus, it cannot be 
presumed that the appellant was exposed to an herbicide agent 
during service and service connection for diabetes mellitus 
and neuropathy of the upper extremities on a presumptive 
basis under 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

Setting aside the Agent Orange presumptions, the Board has 
considered the appellant's contentions to the effect that it 
is reasonable to assume that he was exposed to Agent Orange 
as the U.S.S. Caliente was in close proximity to Vietnam and 
that the prevailing winds could have brought the overspray 
into contact with the ship.  

The appellant's service treatment and personnel records, 
however, contain absolutely no indication that he was exposed 
to Agent Orange or any other herbicide agent in service.  
There is no objective evidence of such exposure.  Moreover, 
the appellant's contention appears to amount to speculation 
on his part and is not probative as to whether or not he was 
exposed to Agent Orange.  Absent probative evidence that he 
was exposed to Agent Orange during service, there is no basis 
upon which to award service connection for diabetes mellitus 
or neuropathy of the upper extremities on a direct basis due 
to Agent Orange exposure.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  

The Board further notes that the appellant's service 
treatment records are entirely negative for complaints or 
findings of diabetes mellitus or neuropathy.  The post-
service medical evidence is similarly negative for complaints 
or findings of diabetes mellitus or neuropathy for many years 
after service.  In fact, the first notation of such 
conditions is no earlier than 2002, more than thirty years 
after the appellant's separation from service.  Moreover, 
there is no indication in the evidence of record that any 
medical professional has related the appellant's current 
diabetes mellitus or neuropathy of the upper extremities to 
his active service or any incident therein.  The appellant 
does not contend otherwise.  

In conclusion, for reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for diabetes mellitus and 
neuropathy of the upper extremities.  The benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for neuropathy of the upper 
extremities is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


